      Case
      Case5:18-cr-00227-SLP
           5:14-cv-00377-SLP Document
                              Document164-5
                                       410 Filed
                                            Filed03/04/19
                                                  08/13/21 Page
                                                            Page11ofof17
                                                                       17




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

Big Cat Rescue Corp., a Florida not-for-profit  )
   corporation;                                 )
                                                )
                Plaintiff,                      )   Case No. CIV-14-00377-SLP
                                                )
vs.                                             )
                                                )
G.W. Exotic Animal Memorial Foundation,         )
an Oklahoma not-for-profit corporation; et al.; )
                                                )
                   Defendants,                  )
                                                )
Greater Wynnewood Exotic Animal Park,           )
LLC,                                            )
                                                )
      Intervenor.                               )
                                                )
And                                             )
                                                )
Greater Wynnewood Development Group,            )
LLC; et al.,                                    )
                                                )
      Counterclaim Defendants.                  )

  APPLICATION OF PLAINTIFF BIG CAT RESCUE CORP. FOR AN ORDER
 TO SHOW CAUSE WHY INTERVENOR GREATER WYNNEWOOD EXOTIC
     ANIMAL PARK, LLC, AND ITS PRINCIPAL AND SOLE MEMBER,
     JEFFREY LEE LOWE, INDIVIDUALLY, SHOULD NOT BE FOUND
           IN CONTEMPT FOR FAILING TO COMPLY WITH
       ORDER REINSTATING RECEIVER, AND BRIEF IN SUPPORT


Dated: March 4, 2019                     Melvin R. McVay, Jr., OBA No. 6096
                                         Heather L. Hintz, OBA No. 14253
                                         Juston R. Givens, OBA No. 19102
                                         PHILLIPS MURRAH P.C.
                                         Corporate Tower, Thirteenth Floor
                                         101 N. Robinson Avenue
                                         Oklahoma City, Oklahoma 73102
                                         ATTORNEYS FOR PLAINTIFF



                                                                       EXHIBIT 5
        Case
        Case5:18-cr-00227-SLP
             5:14-cv-00377-SLP Document
                                Document164-5
                                         410 Filed
                                              Filed03/04/19
                                                    08/13/21 Page
                                                              Page22ofof17
                                                                         17




        Plaintiff Big Cat Rescue Corp. respectfully submits its Application for an Order to

Show Cause why Intervenor Greater Wynnewood Exotic Animal Park, LLC and its

principal and sole member, Jeffrey Lee Lowe, individually, should not be found in

contempt for failing to comply with the Court’s Order Reinstating Receiver, and Brief in

Support. In support thereof, plaintiff would show the Court:

                              I.     FACTUAL BACKGROUND

        Big Cat Rescue Corp. (“BCR”) has since February 2013 sought to collect on

judgments exceeding $1 million entered in its favor initially against defendant G.W.

Exotic Animal Memorial Foundation (“G.W. Zoo”), an exotic animal park operating in

Wynnewood, Oklahoma (the “Animal Park”), and others including the Animal Park’s

principal Joe Maldonado (“Maldonado”), who was jointly and severally liable on the

judgments. BCR identified the primary source of funds to satisfy the judgments as the

revenue stream of the Animal Park. However, Maldonado knew this as well, and to

protect the income stream and avoid the judgments, he orchestrated the transfer of the

Animal Park operations and revenue stream from G.W. Zoo to a newly created entity

Maldonado controlled named The Garold Wayne Interactive Zoological Foundation

(“Garold Wayne Zoo”). From February 2013 through February 2016, Garold Wayne Zoo

and Maldonado operated the Animal Park, using the guise that Garold Wayne Zoo was a

separate entity. However, in February 2016, BCR established that Garold Wayne Zoo

was liable on BCR’s judgments.1 Immediately thereafter, Garold Wayne Zoo


1
    See Memorandum Opinion and Order [Doc. 183], and Judgment [Doc. 184].

                                             1

                                                                             EXHIBIT 5
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-5
                                        410 Filed
                                             Filed03/04/19
                                                   08/13/21 Page
                                                             Page33ofof17
                                                                        17




relinquished control over the Animal Park operations to Intervenor Greater Wynnewood

Exotic Animal Park, LLC (“Greater Wynnewood”).2 Greater Wynnewood was created in

February 2016 by Jeffrey Lee Lowe (“Lowe”), an associate of Maldonado’s, for the

express purpose of operating the Animal Park.3 Although no consideration was paid to

Garold Wayne Zoo for the Animal Park operations, Greater Wynnewood assumed control

of the Animal Park revenue stream just a few weeks before the start of the March 2016

lucrative Spring Break season, and began depositing the funds into its own newly opened

bank account. 4



2
 Maldonado announced on February 5, 2016 that from that day Greater Wynnewood Zoo
would be taking over the day-to-day operations of the Animal Park. See Receiver Order
[Doc. 387] at 7-9 (“Maldonado publicly referenced Lowe in relation to Maldonado’s
“next move” and indicated that the “day-to-day operations” of the zoo would be “taken
over” by Greater Wynnewood.”). Garold Wayne Zoo advised the Court on March 4,
2016, that it had dissolved on February 18, 2016. See Notice of Dissolution [Doc. 197].
3
  After meetings with Maldonado and visits to the Animal Park, Lowe moved to the
Wynnewood, Oklahoma Animal Park grounds in 2015 while it was operated by Garold
Wayne Zoo. See BCR’s Amended Counterclaim, [Doc. 391] at 6, ¶ 17; Intervenor’s
Answer to Amended Counterclaim [Doc. 396] at 4, ¶ 17. Lowe created Greater
Wynnewood in February 2016. See Amended Counterclaim [Doc. 391] at 7, ¶¶ 24-26; ;
Intervenor’s Answer to Amended Counterclaim [Doc. 396] at 5-6, ¶¶ 24-16. Lowe’s
expressions of animosity toward BCR and its principals Carole and Howard Baskin, and
BCR’s attempts to collect the judgments, predate the creation of Greater Wynnewood.
For example, in late 2015 he posted on social media “See Carole and Howard our cats
LOVE US, your cats fear you …. BTW, did you get the memo? I paid all the legal bills
for the park, and I even added a little extra just to make sure that you’ll never harass Joe
and the GW park again.” See Ex. 1 (Dec. 7, 2015 Lowe Facebook post).
4
  Lowe also created two other entities, Greater Wynnewood Development Group, LLC
and Big Cat Institute, which assist Greater Wynnewood in its operation of the Animal
Park formerly operated by GW Park and Garold Wayne Zoo. See Intervenor’s Response
and Objection to Second Interim Application of Receiver for Compensation [Doc. 285] at
9 (identifying the “the other entities created by Jeff Lowe … which are utilized to operate
the zoo”).

                                             2

                                                                              EXHIBIT 5
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-5
                                        410 Filed
                                             Filed03/04/19
                                                   08/13/21 Page
                                                             Page44ofof17
                                                                        17




      The Court on July 11, 2018 entered an Order appointing a receiver over the revenue

and receipts of Intervenor Greater Wynnewood [Doc. 387] (the “Receiver Order” or

“Order”),5 stating that the extraordinary equitable remedy of a receivership was justified

in part because BCR has a property interest in “[a]t least the goodwill, going-concern

value, and income stream of Greater Wynnewood” which BCR established “has [ ]

passed to Greater Wynnewood” from BCR’s judgment debtors G.W. Zoo and Garold

Wayne Zoo. See Receiver Order [Doc. 387] at 6-7. The Court determined that based on

the well-documented history of actions taken to divert the revenue stream of the Animal

Park and frustrate BCR in collecting its judgments, the revenue receiver was necessary to

protect BCR’s established property interest. Id. at 9-10. Greater Wynnewood, having

“chosen to entangle itself” with GW Zoo, Garold Wayne Zoo and Maldonado, was

therefore properly subject to the revenue receiver to protect funds that might satisfy the

judgments. Id. at 9.

      However, Lowe and Greater Wynnewood have wholly thwarted implementation of

the Receiver Order. They have refused to provide the receiver access to the Animal

Park’s financial accounts, books and records, and revenue stream, and have outright

prevented access to the Animal Park facility itself. See, e.g., Receiver’s Second Motion

for Contempt [Doc. 397] at 4, ¶¶ 3-4, and 5-7, ¶¶ 7-12; Receiver’s Third Motion for




5
  The Receiver Order reinstated a prior Order appointing a revenue receiver entered
March 14, 2016, which, in the interim, had been vacated for further briefing. See [Docs.
202, 318, 387]. The receiver was not appointed as an operational receiver. See, id.
                                            3

                                                                            EXHIBIT 5
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-5
                                        410 Filed
                                             Filed03/04/19
                                                   08/13/21 Page
                                                             Page55ofof17
                                                                        17




Contempt [Doc. 398] at 6, ¶ 12.6 Aside from the return of several boxes of the receiver’s

old records that predate August 2017 (returned to Greater Wynnewood after the first

order was vacated), not a single piece of financial information has been provided to the

receiver since entry of the Receiver Order in July 2018. See Ex. 2 (Affidavit of Grady

Conrad, counsel for receiver) (“Conrad Aff.”); see also Notice to Court [Doc. 332]. The

receiver’s repeated requests for identification of and electronic access to Greater

Wynnewood’s bank accounts, QuickBooks and other books and records, and for access to

Animal Park facilities and business office, have been uniformly denied. See Ex. 2

(Conrad Aff.) at ¶¶ 6-7.

      The record amply reflects that the Animal Park operations are seasonal. See, e.g.,

Intervenor’s Response and Objection to Second Interim Application of Receiver for

Compensation [Doc. 285] at 9. The most lucrative period begins in March, when families

are free to visit during the Spring Break period. Now, the Spring Break season looms

again, and close on its heels, the busy summer season.7 Greater Wynnewood is actively



6
  Following entry of the July 11, 2018 Receiver Order, the Receiver and his counsel,
Grady Conrad, through the Animal Park’s counsel, scheduled an August 2018 visit to the
Animal Park for inspection, but were prevented access by Lowe and his wife. The Lowes
demanded that the Receiver sign a blanket liability waiver prior to allowing access.
Because he was there as an officer of the Court and not as a patron, and uncertain what he
would encounter upon entering the Animal Park, the Receiver asserted his entitlement to
access under the Receiver Order without a blanket waiver. He was refused entry. See
Receiver’s Second Motion for Contempt [Doc. 397] at 6, ¶ 12; Ex. 2 (Conrad Aff.) at 3, ¶
7.
7
  See Receiver Order [Doc. 387] at 10 (“The Court also recognizes that the summer
months are when Greater Wynnewood is likely to be most profitable due to children
being released from school and family vacation schedules. Thus, the likely increase in
cash flows allows for an increase in assets which should be preserved to pay Big Cat
                                            4

                                                                            EXHIBIT 5
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-5
                                        410 Filed
                                             Filed03/04/19
                                                   08/13/21 Page
                                                             Page66ofof17
                                                                        17




soliciting Spring Break patrons. See Ex. 3 (February 2019 Greater Wynnewood Exotic

Animal Park Facebook posts).

      Greater Wynnewood and Lowe’s refusal to allow implementation of the Receiver

Order has harmed, and continues to harm BCR. As long as the Receiver Order is

thwarted, the good will, going-concern value and revenue stream of the Animal Park

remain under the sole control of Lowe and Greater Wynnewood, and are freely alienable

by them. The Court appointed the receiver, in part, to protect the property interest BCR

has in the Animal Park’s good will, going-concern value and revenue stream, and any

other right BCR may establish in the future as a creditor of G.W. Zoo and Garold Wayne

Zoo. See Receiver Order [Doc. 387] at 7, 9-10. To-date, Greater Wynnewood and Lowe

have successfully flouted the Order, resulting in their retention of unfettered and

unmonitored control over the Animal Park revenue, to BCR’s continuing detriment.8 This


Rescue on the Florida Judgments if Big Cat Rescue successfully proves Greater
Wynnewood to be a successor to G.W. [Park] and Garold Wayne Zoo.”)
8
  Lowe has recently expressed an intent to close Greater Wynnewood and open a facility
closer to the bulk of the Animal Park’s existing customer base. A September 2018 post
on a Lowe Facebook page states in part: “About 70% of the zoo’s current clientel [sic]
originate in Fort Worth and Dallas. Moving an hour closer to our demographic will do
nothing but improve our animal’s lives.” See Ex. 4 (Sept. 26, 2018 Lowe Facebook post)
(redacted). Whatever cosmetic, name or other changes would be made in such a move, it
seems self-explanatory that in ‘moving closer to 70% of current clientele’ it would
constitute yet another transfer, minimally, of the good will and going concern value of
BCR’s judgment debtor, Garold Wayne Zoo. The endless cycle BCR has faced of
incurring the expense of proving a transfer, only to be faced with another, is a manifest
injustice and is precisely the reason a functioning revenue receiver is so essential in this
case. See, e.g., Earthgrains Baking Cos., Inc. v. Sycamore Family Bakery, Inc., 09-cv-
523-DAK, 2018 WL 5776545, * 7-8 (D. Utah Nov. 2, 2018) (case in which, despite
charging order in place for years, the plaintiff/creditor had not received any payment
from the defendant/debtor, the court appointed a receiver rather than the special master
sought by defendant, as defendant could use a special master to continue its pattern of
                                             5

                                                                              EXHIBIT 5
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-5
                                        410 Filed
                                             Filed03/04/19
                                                   08/13/21 Page
                                                             Page77ofof17
                                                                        17




alarming pattern of ignoring the Court’s orders with regard to the revenue receivership

can only be addressed meaningfully through the Court’s contempt power. The elements

of contempt are clearly present, as established below.

                      II.    ARGUMENT AND AUTHORITIES

            A. GREATER WYNNEWOOD AND LOWE ARE IN CONTEMPT OF THE
               RECEIVER ORDER.

      The elements of civil contempt, which must be proved by clear and convincing

evidence, are 1) existence of a valid court order; 2) knowledge of the order; and 3) failure

to obey the order. Reliance Ins. Co. v. Mast Constr. Co., 159 F.3d 1311, 1315 (10th Cir.

1998). Each of those elements is present here.

                       1. The Receiver Order is a Valid Court Order.

      The Court entered the Receiver Order on July 11, 2018. That Order reinstated the

prior receiver order entered March 14, 2016, which had been vacated in the interim for

further briefing. See Receiver Order and prior order [Docs. 202, 387]. The Receiver

Order remains in existence and has not been appealed. The Receiver Order clearly stated

“Ken Klingenberg’s authority as receiver, as stated in the Memorandum and Order of

March 14, 2016 [Doc. No. 202], is reinstated as of the date of this order ….” See Order




delay and facilitate an “endless merry-go-round” of discovery consistent with the
demonstrated, ongoing efforts of the debtor and its principals to delay paying the plaintiff
funds that had been “due and owing for years.”)

                                             6

                                                                              EXHIBIT 5
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-5
                                        410 Filed
                                             Filed03/04/19
                                                   08/13/21 Page
                                                             Page88ofof17
                                                                        17




[Doc. 387].9 The March 14, 2016 receiver Order, among other things, plainly provided

the revenue receiver authority to:

      4. Take possession of, collect, and manage, the proceeds, revenues, profits,
      donations, accounts receivable, including but not limited to daily donations, tour
      revenue, and all other daily income generated by the Zoo or its successor, from any
      source whatsoever (the “Proceeds”); 5. Collect, endorse, and deposit all Proceeds
      into the Accounts; … 6. Approve and make all payments necessary for the
      operations of the Zoo or its successor; … and 10. Review accounts payable
      presented to the receiver by the management of the Zoo and or its successor, and
      approve, or disapprove, such accounts payable for payment….

See Memorandum and Order [Doc. 202] at 2-3. These rights of the receiver were plainly

identified for all those subject to the Order. The Receiver Order is a valid order. Reliance

Ins. Co. v. Mast Constr. Co., 159 F.3d at 1315.

        2. Greater Wynnewood and Lowe had Knowledge of the Receiver Order.

      The Receiver Order was served via the Court’s ECF system at a time when Greater

Wynnewood was represented by counsel. Id.10 Additionally, the Receiver sent a copy of

the Order to all counsel of record in July 2018 via certified mail. See Receiver’s Third

Motion for Contempt [Doc. 398] at 4, ¶ 8; Ex. 2 (Conrad Affidavit) at 2, ¶ 6. Therefore,

Greater Wynnewood had knowledge of the Order, and Lowe had knowledge of the Order




9
  The Receiver Order stated it would be effective as of the Order’s date, if the receiver’s
bond remained in effect. See [Doc. 387] at 11. The receiver’s bond did remain effective,
therefore the Order was effective July 11, 2018. See Ex. 2 (Conrad Affidavit) at 2, ¶ 5.
10
    Greater Wynnewood’s counsel withdrew with Court permission on August 24, 2018.
See Order [Doc. 407]. The Court Ordered Greater Wynnewood to enter an appearance
through successor counsel within thirty days. See, id. at 2. Greater Wynnewood has
failed to do so, and BCR has moved for judgment based on this default. See Motion [Doc.
409].

                                             7

                                                                              EXHIBIT 5
       Case
       Case5:18-cr-00227-SLP
            5:14-cv-00377-SLP Document
                               Document164-5
                                        410 Filed
                                             Filed03/04/19
                                                   08/13/21 Page
                                                             Page99ofof17
                                                                        17




by virtue of his status as the sole member of Greater Wynnewood.11 See Answer [Doc.

396] at 6, ¶ 25 (admitting Lowe is the sole member of Greater Wynnewood). Further,

when the receiver and counsel appeared at the Animal Park on August 16, 2018 (for an

inspection arranged through Greater Wynnewood’s counsel) Lowe personally blocked

the receiver’s physical access to the Animal Park despite being told explicitly the receiver

was there under authority of the Receiver Order. See Receiver’s Second Motion for

Contempt [Doc. 397] at 6, ¶ 12 (“The Receiver promptly identified himself and the

authority under which he was operating”) (emphasis added), and n. 6, supra.12 Greater

Wynnewood and Lowe unquestionably have knowledge of the Receiver Order. Reliance

Ins. Co. v. Mast Constr. Co., 159 F.3d at 1315.

      3. Greater Wynnewood and Lowe Have Wholly Failed to Comply with the
         Receiver Order.

      Greater Wynnewood and Lowe have wholly failed to comply with the Receiver

Order. The receiver has been denied access to Greater Wynnewood’s bank accounts and

other books and records, and was prevented physical access to the Animal Park itself.




11
   An Oklahoma limited liability company, such as Greater Wynnewood, may be
comprised of one member. See, e.g., OKLA. STAT. tit. 18, § 2012.2(C) (“An operating
agreement of a limited liability company having only one member is not unenforceable
because there is only one person who is a party to the operating agreement.”).
12
   Lowe and Greater Wynnewood also had knowledge of the initial revenue receiver
order that was reinstated by the Receiver Order, as they moved to vacate it, then
withdrew that motion, then filed a second, ultimately successful motion to vacate, then
vigorously, but unsuccessfully, opposed reinstatement of the initial receiver order [Doc.
202]. See [Docs. 202, 210, 217, 219, 227, 253, 254, 283, 294, 298, 318, 330, 336, 346,
and 387].
                                             8

                                                                              EXHIBIT 5
      Case
      Case5:18-cr-00227-SLP
           5:14-cv-00377-SLP Document
                              Document164-5
                                       410 Filed
                                            Filed03/04/19
                                                  08/13/21 Page
                                                            Page10
                                                                 10ofof17
                                                                        17




   a. Failure to identify or provide access to financial accounts or other books and
      records.

      Greater Wynnewood and Lowe have failed to identify to the receiver, or allow the

receiver access to, the Animal Park’s financial accounts and books and records. By

certified letter to Greater Wynnewood’s counsel dated July 27, 2018 (“July 2018 Letter”),

the receiver requested that Greater Wynnewood, inter alia:

    Identify and provide a specific list of every checking account, money market
     accounts, investment accounts, and saving account along with the financial
     institution and account numbers. Also include the names and telephone numbers
     of those who are signatories on those accounts and have the ability to withdraw
     from those accounts. Further, identify and provide a specific list of any and all
     Groupon accounts, Paypal accounts, GoFundMe accounts, and similar accounts.
     This request should be read to include accounts in which income of donations are
     stored. In addition to identifying the accounts please provide the login information
     and security questions.
    Provide the accounting of any proceeds, revenues, profits, donations, accounts
     receivable, and whether they are daily donations, tour revenue or any other type of
     income generated by the zoo since the Receivership has been suspended.
    Provide all records, statements books of accounting, ledgers, financial accounts
     and all other documents related or pertaining to the generation of income and/or
     donations from any source whatsoever for the zoo or its successors since the
     Receivership has been suspended.
    Provide the QuickBooks files for all accounts and/or entities since the above
     referenced case began.
    Provide a detailed listing of the current accounts payable of the zoo or its
     successors along with the name of the vendors, the amount owed, and the address
     of the vendors. Include a specific indication of the purpose of the expenditure.

See Ex. 2 (Conrad Aff.) at 2, ¶6, and Ex. A to Conrad Aff. (July 2018 Letter) at ¶¶ 2, 3, 4,

6, and 7.

       However, to-date, Greater Wynnewood provided the receiver none of the

information sought in the July 2018 Letter, and has denied the receiver access to Greater

                                             9

                                                                              EXHIBIT 5
      Case
      Case5:18-cr-00227-SLP
           5:14-cv-00377-SLP Document
                              Document164-5
                                       410 Filed
                                            Filed03/04/19
                                                  08/13/21 Page
                                                            Page11
                                                                 11ofof17
                                                                        17




Wynnewood’s financial accounts and books and records. See Ex. 2 (Conrad Aff.) at 2-3,

¶ 6. Lowe has confirmed his refusal to cooperate with the receiver. Describing why he

terminated Greater Wynnewood’s counsel of record in this case, Lowe agreed it was

because they did not “seem to have the ability to convey my instructions … or stand up to

[the receiver].” See Ex. 5 (Excerpts of transcript of August 29, 2018 deposition of Jeffrey

Lee Lowe (“Lowe Dep.”), Big Cat Rescue Corp. v. Big Cat Rescue Entertainment Group,

Inc., et al., (W.D. Okla., Case. No. 5:13-fj-1-F) at 139:14-23; 141:8-12), and Ex.6 to

Lowe Dep. (Lowe email) (discussed in excerpt). He continued, “Grady [counsel for the

receiver] could not expect any cooperation from me, he is not going to use nothing that

belonged to me or my USDA license.” See id. (Lowe Dep.), at 141:13-21. Asked

whether he was “willing to let the receiver just come in -- ” he answered: “….And make

the decisions of what gets paid and what doesn’t get paid. No. Not even close.” See id. at

153:16-20.

   b. Failure to allow access to the Animal Park.

      Having received no substantive response to his request for identification of or

access to Greater Wynnewood’s financial and other records necessary to fulfill his duties

under the Receiver Order, the receiver determined it necessary to physically inspect the

Animal Park premises to obtain an understanding of the operations. Accordingly, on

August 16, 2018, after the extensive communication with Greater Wynnewood’s counsel

arranging the date and time of an inspection of the Animal Park pursuant to the Receiver

Order, the receiver and counsel appeared at the Animal Park citing the authority of the

Order, but were rebuffed and denied access by Lowe and his wife, who taped the incident

                                            10

                                                                             EXHIBIT 5
         Case
         Case5:18-cr-00227-SLP
              5:14-cv-00377-SLP Document
                                 Document164-5
                                          410 Filed
                                               Filed03/04/19
                                                     08/13/21 Page
                                                               Page12
                                                                    12ofof17
                                                                           17




on her phone. See Receiver’s Second Motion for Contempt [Doc. 397] at 4, ¶¶ 3-6, 13;

Ex. 2 (Conrad Aff.) at 3, ¶ 7.

        In sum, the receiver has been denied information regarding Greater Wynnewood’s

financial and other accounts, and books and records; he has been denied access to the

financial accounts and books and records; and he has been denied access to the Animal

Park itself. The receiver has been unable to effectuate the valid Receiver Order due to the

refusal of Greater Wynnewood and Lowe to comply with it, despite their knowledge of

its terms. All the elements of contempt have been met. Reliance Ins. Co. v. Mast Constr.

Co., 159 F.3d at 1315.

               B. LOWE IS EQUALLY SUBJECT TO CONTEMPT OF THE RECEIVER ORDER.

        Lowe is equally subject to contempt of the Receiver Order. He is the sole member

of Greater Wynnewood, an Oklahoma limited liability company. See OKLA. STAT. 18,

tit., § 2001(14) (defining “member” as “a person with an ownership interest in a limited

liability company”).13 The United States Supreme Court has held that corporate officers

and directors may be found in contempt for violating orders directed to the entity with

which they are affiliated.

        A command to the corporation is in effect a command to those who are
        officially responsible. If they, apprised of the writ directed to the
        corporation, prevent compliance or fail to take appropriate action within
        their power for the performance of the corporate duty, they, no less than the
        corporation itself, are guilty of disobedience, and may be punished for
        contempt.




13
     Lowe, individually, is not a party, but will be served by private process server.
                                               11

                                                                                 EXHIBIT 5
      Case
      Case5:18-cr-00227-SLP
           5:14-cv-00377-SLP Document
                              Document164-5
                                       410 Filed
                                            Filed03/04/19
                                                  08/13/21 Page
                                                            Page13
                                                                 13ofof17
                                                                        17




Wilson v. United States, 221 U.S. 361, 376 (1911); see also F.T.C. v. Kuykendall, 371

F.3d 745, 759 (10th Cir. 2004) (citing Wilson). As the sole member in control of Greater

Wynnewood, Lowe is equally subject to contempt of the Order. Furthermore, as

demonstrated above, Lowe refused to cooperate with the receiver, and personally made

the decision that he would not allow the receiver any jurisdiction over the Animal Park’s

revenue and receipts, in that he refused to let the receiver assume his duties, including

determining “what gets paid and what doesn’t get paid.” See Ex. 5 (Lowe Dep.) at 141:8-

21, and 153:16-20.

      All the elements necessary for a finding of contempt as to both Greater

Wynnewood and Lowe are present by clear and convincing evidence.

      A showing of a party’s harm is not a necessary element to a finding of contempt.

See Reliance Ins. Co. v. Mast Constr. Co., 159 F.3d at 1315 (stating elements). However,

BCR does suffer continuing harm by Greater Wynnewood and Lowe’s contempt, as the

receiver has been unable to fulfill his duties under the Order and monitor, conserve and

protect the interest BCR established in the good will, going-concern value and revenue

stream of the Animal Park, and to help preserve any other right BCR may establish in the

future as a creditor of G.W. Zoo and Garold Wayne Zoo. See Receiver Order [Doc. 387]

at 7, 9-10. As the Court determined, any legal remedy available to BCR other than a

revenue receivership is inadequate. Id. at 10.

      The harm has been compounded by Greater Wynnewood’s flouting of the Court’s

2016 and 2018 Orders directing Greater Wynnewood to pay the receiver’s interim

compensation. See Orders [Docs. 258, 390] (collectively, the “Compensation Orders”).

                                             12

                                                                           EXHIBIT 5
         Case
         Case5:18-cr-00227-SLP
              5:14-cv-00377-SLP Document
                                 Document164-5
                                          410 Filed
                                               Filed03/04/19
                                                     08/13/21 Page
                                                               Page14
                                                                    14ofof17
                                                                           17




Although Greater Wynnewood was found in contempt of the initial, October 2016

Compensation Order [Doc. 258], see Contempt Order [Doc. 389], it has nimbly avoided

any consequence for its contempt by 1) firing its counsel days prior to the August 28th

contempt show cause hearing ordered by the Court, see [Docs. 389, 405, and 407]; and 2)

failing to comply with the Court’s Order requiring an entry of appearance of substitute

counsel within thirty days so that the show cause hearing could be reset, see Order [Doc.

407] at 2.14 As a result, the show cause hearing has not been reset even six months later,

and Greater Wynnewood remains in default of the Court’s October 2016 directive that

Greater Wynnewood pay the receiver $50,611.87. See Orders [Docs. 258, 389]. Greater

Wynnewood and Lowe, its sole decision maker, have also ignored outright the Court’s

July 11, 2018 Order that granted the receiver’s second and third interim applications for

compensation, and required BCR and Greater Wynnewood to each pay a portion of the

sum allowed. See Order [Doc. 390].15 BCR has complied with that Order, while Greater

Wynnewood has brushed off its responsibility. Greater Wynnewood has never paid the

receiver one dollar under either order. In fact, Lowe stated he fired his counsel in August

2018 in part because they failed to “stand up to” the receiver – this termination occurred

at the very same time the receiver was trying without success to gain compliance with the

Court’s Orders. See Ex. 5 (Lowe Dep.) at 141:8-142:1, and Ex. 6 to Lowe Dep. (Lowe

email), and Ex. 2 (Conrad Aff.) at ¶¶ 6-7. It certainly appears that Lowe, Greater



14
  BCR has moved for judgment in its favor due to this default. See Motion [Doc. 409].
That motion remains pending.
15
     BCR paid the receiver the funds the Court ordered. See Ex. 2 (Conrad Aff.) at 3, ¶ 8.
                                              13

                                                                               EXHIBIT 5
      Case
      Case5:18-cr-00227-SLP
           5:14-cv-00377-SLP Document
                              Document164-5
                                       410 Filed
                                            Filed03/04/19
                                                  08/13/21 Page
                                                            Page15
                                                                 15ofof17
                                                                        17




Wynnewood’s sole decision maker, believes Greater Wynnewood can simply ignore the

Court’s authority.

      Greater Wynnewood and Lowe have blocked the receiver from access to all items

necessary to act as receiver, and hamstringed him by failing to pay the Court ordered

compensation.16 By denying the receiver access to the Animal Park and its financial and

other accounts, books and records despite the Court’s clear Order of reappointment, while

brushing aside the receiver Compensation Orders, Greater Wynnewood and Lowe have

effectively rendered the receivership a complete nullity.

      Entry of a show cause order as to why Greater Wynnewood and Lowe,

individually, should not be held in contempt for failing to obey the Receiver Order is

proper given the clear and convincing evidence of every element necessary for a finding

of contempt.

                                 III.   CONCLUSION

       Greater Wynnewood and Lowe have defied and wholly failed to comply with the

Receiver Order. BCR accordingly applies for an order to show cause why Intervenor

Greater Wynnewood Exotic Animal Park, LLC and its sole member and principal, Jeffrey

Lee Lowe, individually, should not be held in contempt for violation of the Receiver

Order. If contempt is found, BCR applies for an order containing all measures necessary

to obtain compliance with the receiver Order, to compensate BCR for its damages, and to

prevent further harm.

16
  Had Greater Wynnewood and Lowe complied with the Receiver Order, the receiver
could have identified revenue generated during the Animal Park’s busy 2018 Summer
and early Fall seasons to be applied to the Court ordered compensation.
                                            14

                                                                           EXHIBIT 5
      Case
      Case5:18-cr-00227-SLP
           5:14-cv-00377-SLP Document
                              Document164-5
                                       410 Filed
                                            Filed03/04/19
                                                  08/13/21 Page
                                                            Page16
                                                                 16ofof17
                                                                        17




      WHEREFORE, Plaintiff Big Cat Rescue Corp. respectfully requests the Court

issue an order to show cause why Intervenor Greater Wynnewood Exotic Animal Park,

LLC and Mr. Lowe, individually, should not be held in contempt for failure to comply

with the Court’s Order reinstating receiver [Doc. 387]; and for any and all other relief

appropriate for their failure to comply with the Order, including the award of damages

and BCR’s reasonable attorney fees and costs; and for all such other and further relief,

whether legal or equitable, as would be just.

                                          Respectfully submitted,

                                          /s/ Heather L. Hintz
                                          Melvin R. McVay, Jr., OBA No. 6096
                                          Heather L. Hintz, OBA No. 14253
                                          Juston R. Givens, OBA No. 19102
                                          PHILLIPS MURRAH P.C.
                                          Corporate Tower, Thirteenth Floor
                                          101 N. Robinson Avenue
                                          Oklahoma City, Oklahoma 73102
                                          Telephone: (405) 235-4100
                                          Facsimile: (405) 235-4133
                                          mrmcvay@phillipsmurrah.com
                                          hlhintz@phillipsmurrah.com
                                          jrgivens@phillipsmurrah.com

                                          ATTORNEYS FOR PLAINTIFF
                                          BIG CAT RESCUE CORP.




                                            15

                                                                          EXHIBIT 5
      Case
      Case5:18-cr-00227-SLP
           5:14-cv-00377-SLP Document
                              Document164-5
                                       410 Filed
                                            Filed03/04/19
                                                  08/13/21 Page
                                                            Page17
                                                                 17ofof17
                                                                        17




                             CERTIFICATE OF SERVICE

        I hereby certify that on the 4th day of March, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to
the following ECF registrants:

Peter L. Scimeca – plscimeca@fellerssnider.com
Ryan J. Duffy – rjduffy@fellerssnider.com
Attorneys for Defendant The Garold Wayne Interactive Zoological Foundation

Justin D. Meek – jmeek@ntmdlaw.com
Melanie K. Christians – mchristians@ntmdlaw.com
Andre Farinha – afarinha@ntmdlaw.com
Former Attorneys for Intervenor Greater Wynnewood Exotic Animal Park, LLC
(Accepting service for Intervenor until substitute counsel enters an appearance per Order
[Doc. 407]).

Grady R. Conrad – gconrad@my.okcu.edu; grady@kenkling.com
Attorney for Receiver, Kenneth W. Klingenberg

John B. Davis – john@jbdavislaw.com
Kip Reiswig – kip@jbdavislaw.com
Attorneys for Joseph Maldonado

Braden C. Land – bland@westoklaw.com
Attorney for Gary Douglas

       I further certify that on the 4th day of March, 2019, I served the following by U.S.
mail, with postage prepaid thereon, upon the following, who are not registered
participants of the ECF System:

G.W. Exotic Animal Memorial Foundation
c/o Joe Schreibvogel k/n/a Joe Maldonado
Route 2, Box 67 Wynnewood, OK 73098
a/k/a 25803 N. County Road 3250, Wynnewood, OK 73098

Bobbi Lynn Corona
5409 Taylor Road
River Oaks, TX 76114-3353

                                          /s/ Heather L. Hintz
                                          Heather L. Hintz

                                             16

                                                                               EXHIBIT 5
